--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ULURU Inc.
 
Promissory note
 


 
Issuance Date: April 14, 2015 U.S. $550,000
 
This Promissory note (this “Note”) is issued pursuant to the terms of that
certain Securities Purchase Agreement of even date herewith entered into between
the Company (as defined below) and the Holder (as defined below).
 
FOR VALUE RECEIVED, ULURU Inc., a Nevada corporation (the “Company”), hereby
promises to pay to the order of Inter-Mountain Capital Corp., a Delaware
corporation, or its registered assigns (the “Holder”), the initial principal sum
of $550,000 (the “Original Principal Amount”), and any additional advances and
other amounts that may accrue under the terms of this Note as set forth herein
when due, whether upon the Maturity Date, on any Installment Date with respect
to the Installment Amount due on such Installment Date (each as defined below),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on any Outstanding Balance (as defined
below) at the applicable interest rate from the date set forth above as the
Issuance Date (the “Issuance Date”) until the same becomes due and payable,
whether upon any Installment Date, the Maturity Date or acceleration,
conversion, redemption or otherwise (in each case in accordance with the terms
hereof). Certain capitalized terms used herein are defined in Section 29.  For
purposes hereof, the term “Outstanding Balance” means the Original Principal
Amount, as reduced or increased, as the case may be, pursuant to the terms
hereof for redemption, conversion, payment or otherwise, plus any accrued but
unpaid Interest, collection and enforcements costs, and any other fees or
charges (including without limitation Late Charges (as defined below)) incurred
under this Note or under the Purchase Agreement.
 
1. PAYMENTS OF PRINCIPAL; PREPAYMENT. On each Installment Date (which includes
the Maturity Date), the Company shall pay to the Holder an amount equal to the
Installment Amount due on such Installment Date in accordance with Section 8.
Additionally, so long as no Event of Default (as defined below) shall have
occurred, the Company may, in its sole and absolute discretion and upon giving
the Holder not less than five (5) Trading Days written notice (a “Prepayment
Notice”), pay in cash all or any portion of the Outstanding Balance at any time
prior to the Maturity Date, provided that in the event the Company elects to
prepay all or any portion of the Outstanding Balance, it shall pay to the Holder
120% of the portion of the Outstanding Balance the Company elects to prepay.
Upon paying 120% of such Outstanding Balance, this Note shall be deemed to be
paid in full.
 
2. INTEREST; INTEREST RATE. The Company acknowledges that the Original Principal
Amount of this Note exceeds the Purchase Price (as defined in the Purchase
Agreement) and that such excess is the original issue discount of $50,000, which
shall be fully earned and charged to the Company as of the Issuance Date and
paid to the Holder as part of the Original Principal Amount as set forth in this
Note. Interest on the Outstanding Balance of this Note shall accrue at the rate
of ten percent (10%) per annum, provided that upon the occurrence and during the
continuance of an Event of Default, Interest shall accrue on the Outstanding
Balance at the rate of eighteen percent (18%) per annum as set forth in Section
4.2(c). All Interest calculations hereunder shall be computed on the basis of a
360-day year comprised of twelve (12) thirty (30) day months and shall be
payable in accordance with the terms of this Note.  Notwithstanding any
provision to the contrary herein, in no event shall the applicable interest rate
at any time exceed the maximum interest rate allowed under applicable law. All
payments owing hereunder shall be in lawful money of the United States of
America or Conversion Shares, as provided for herein, and delivered to Holder at
the address furnished to the Company for that purpose. All payments shall be
applied first to (a) costs of collection, if any, then to (b) fees and charges,
if any, then to (c) accrued and unpaid Interest, and thereafter to (d)
principal.
 
3. Certain Limitations and Requirements.
 
3.1. Limitations on Conversions.
 
(a) Notwithstanding anything to the contrary contained in this Note, the Company
shall not effect any conversion of this Note or otherwise issue any shares of
Common Stock pursuant to Section 8 hereof, to the extent (but only to the
extent) that the Holder together with any of its Affiliates would beneficially
own in excess of 4.99% (the “Maximum Percentage”) of the Common Stock
outstanding.  Notwithstanding the forgoing, at such times that the Market
Capitalization of the Common Stock is less than Three Million and 00/100 Dollars
($3,000,000.00), the term “4.99%” shall be replaced in the preceding sentence
with “9.99%”.  For purposes of this Agreement, the term “Market Capitalization
of the Common Stock” shall mean the product equal to (i) the average VWAP of the
Common Stock for the immediately preceding thirty (30) Trading Days, multiplied
by (ii) the aggregate number of outstanding shares of Common Stock as reported
on the Company’s most recently filed Form 10-Q or Form 10-K.
 
To the extent the limitation set forth in subsection (a) applies, the
determination of whether this Note shall be convertible (vis-à-vis other
convertible, exercisable or exchangeable securities owned by the Holder or any
of its Affiliates) and of which such securities shall be convertible,
exercisable or exchangeable (as among all such securities owned by the Holder
and its Affiliates) shall, subject to such Maximum Percentage limitation, be
determined on the basis of the first submission for conversion, exercise or
exchange (as the case may be). No prior inability to convert this Note, or to
issue shares of Common Stock, pursuant to this Section 3.1 shall have any effect
on the applicability of the provisions of this Section 3.1 with respect to any
subsequent determination of convertibility. For purposes of this Section 3.1,
beneficial ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined in accordance with Section 13(e) of the 1934 Act (as defined in the
Purchase Agreement) and the rules and regulations promulgated thereunder. The
provisions of this Section 3.1 shall be implemented in a manner otherwise than
in strict conformity with the terms of this Section 3.1 to correct this Section
3.1 (or any portion hereof) which may be defective or inconsistent with the
intended Maximum Percentage beneficial ownership limitation herein contained or
to make changes or supplements necessary or desirable to properly give effect to
such Maximum Percentage limitation. The limitations contained in this Section
3.1 shall apply to a successor Holder of this Note. The holders of Common Stock
shall be third party beneficiaries of this Section 3.1 and the Company may not
waive this Section 3.1 without the consent of holders of a majority of its
Common Stock. For any reason at any time, upon the written or oral request of
the Holder, the Company shall within one (1) Trading Day confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding,
including by virtue of any prior conversion or exercise of convertible or
exercisable securities into Common Stock, including, without limitation,
pursuant to this Note.


(b) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the name and address of the holders of all or
any portion of the Note and the principal amount of the Note held by such holder
(the “Registered Note”). The entries in the Register shall be conclusive and
binding for all purposes absent manifest error. The Company and the holder shall
treat each Person whose name is recorded in the Register as the owner of the
Note for all purposes (including, without limitation, the right to receive
payments of principal and Interest hereunder) notwithstanding notice to the
contrary. The Registered Note may be assigned, transferred or sold in whole or
in part only by registration of such assignment or sale on the Register. The
Registered Note shall not be assigned, transferred or sold without the prior
written consent of the Company, which shall not be unreasonably withheld;
provided, however, that Holder may assign, transfer or sell the Registered Note
to any third party related to, affiliated with, or having common ownership with
Holder without the need to obtain the consent of the Company. Upon its receipt
of a request to assign, transfer or sell all or part of the Registered Note by
the holder thereof, accompanied by a legal opinion with respect to the legality
of such transfer under the Securities Act (and to the extent required, to the
extent consented to by the Company), the Company shall record the information
contained therein in the Register and issue one or more new Registered Notes in
the same aggregate principal amount as the principal amount of the surrendered
Registered Note to the designated assignee or transferee pursuant to Section 15.
Notwithstanding anything to the contrary in this Section 3.1, the Holder may
assign this Note or any portion thereof to its Affiliate without delivering a
request to assign or sell this Note to the Company and the recordation of such
assignment or sale in the Register (a “Related Party Assignment”); provided,
that (A) the Company may continue to deal solely with such assigning or selling
Holder unless and until such Holder has delivered a request to assign or sell
the Note or portion thereof to the Company for recordation in the Register; (B)
the failure of such assigning or selling Holder to deliver a request to assign
or sell such Note or portion thereof to the Company shall not affect the
legality, validity, or binding effect of such assignment or sale; and (C) such
assigning or selling Holder shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register (the “Related Party
Register”) comparable to the Register on behalf of the Company, and any such
assignment or sale shall be effective upon recordation of such assignment or
sale in the Related Party Register.  Notwithstanding anything to the contrary
set forth in this Section 3, upon conversion of any portion of this Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Note to the Company unless (A) the entire Outstanding Balance of
this Note is being converted by the Company or (B) the Holder has provided the
Company with prior written notice (which notice may be included in a Conversion
Notice) requesting reissuance of this Note upon physical surrender of this Note.
The Holder and the Company shall maintain records showing the Outstanding
Balance and Late Charges converted and/or paid (as the case may be) and the
dates of such conversions and/or payments (as the case may be) or shall use such
other method, reasonably satisfactory to the Holder and the Company, so as not
to require physical surrender of this Note upon conversion.
 
4. RIGHTS UPON EVENT OF DEFAULT.
 
4.1. Event of Default. Each of the following events shall constitute an “Event
of Default”:
 
(a) Failure to Pay. The Company shall fail to make any payment when due and
payable under the terms of this Note including, without limitation, any payment
of costs, fees, interest, principal (including, without limitation, the
Company’s failure to deliver any Installment Amount when due or to pay any
redemption payments or amounts hereunder), or other amount due hereunder or
under any other Transaction Document (as defined in the Purchase Agreement).
 
(b) Failure to Deliver Shares. The Company (or its transfer agent (the “Transfer
Agent”) (i) fails to issue Pre-Installment Conversion Shares or Post-Installment
Conversion Shares within the time periods required by Section 8; (ii) announces
(or threatens in writing) that it will not honor its obligation to issue shares
to Holder upon exercise by the Holder of the conversion rights of the Holder in
accordance with Section 8 of this Note; (iii) fails to transfer or cause its
Transfer Agent to transfer (issue) (electronically or in certificated form) any
Post-Installment Conversion Shares, Pre-Installment Conversion Shares,
Post-Installment Certificated Shares or Pre-Installment Certificated Shares, as
applicable, issued to the Holder upon conversion of or otherwise pursuant to
this Note as and when required by, and pursuant to the conditions of, this Note;
(iv) directs its Transfer Agent not to transfer, or delays, impairs, and/or
hinders its Transfer Agent in transferring (or issuing) (electronically or in
certificated form) any Post-Installment Conversion Shares, Pre-Installment
Conversion Shares, Post-Installment Certificated Shares or Pre-Installment
Certificated Shares, as applicable, to be issued to the Holder upon conversion
of or otherwise pursuant to this Note as and when required by this Note; or (v)
fails to remove (or directs its Transfer Agent not to remove or impairs, delays,
and/or hinders its Transfer Agent from removing) any restrictive legend (or to
withdraw any stop transfer instructions in respect thereof) on any certificate
for any Post-Installment Certificated Shares or Pre-Installment Certificated
Shares as and when required by this Note following the receipt of the required
legal opinion or at such time such resale of such shares is subject to an
effective, and not suspended, Registration Statement (or makes any written
announcement, statement or threat that it does not intend to honor any such
obligations).
 
(c) Judgment.  A final judgment or judgments for the payment of money
aggregating in excess of $100,000 are rendered against the Company and/or any of
its Subsidiaries and which judgments are not, within thirty (30) calendar days
after the entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within thirty (30) calendar days after the expiration of such stay;
provided, however, any judgment which is covered by insurance or an indemnity
from a credit worthy party shall not be included in calculating the $100,000
amount set forth above so long as the Company provides the Holder a written
statement from such insurer or indemnity provider (which written statement shall
be reasonably satisfactory to the Holder) to the effect that such judgment is
covered by insurance or an indemnity and the Company or such Subsidiary (as the
case may be) will receive the proceeds of such insurance or indemnity within
thirty (30) calendar days of the issuance of such judgment.
 
(d) Breach of Obligations; Covenants. The Company or its Subsidiaries, if any,
shall fail to observe or perform any other covenant, obligation, condition or
agreement contained in this Note or any of the other Transaction Documents,
including without limitation (i) all reporting covenants and covenants to timely
file all required quarterly and annual reports and any other filings required
pursuant to Rule 144, and (ii) strict compliance with all provisions of Sections
8, 10 and 12 of this Note.
 
(e) Breach of Representations and Warranties. Any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of the Company to the Holder in writing included in this Note or in
connection with any of the Transaction Documents, or as an inducement to the
Holder to enter into this Note or any of the other Transaction Documents, shall
be false, incorrect, incomplete or misleading in any material respect when made
or furnished.
 
(f) Receiver or Trustee. The Company shall make an assignment for the benefit of
creditors, or apply for, or consent to, or otherwise be subject to, the
appointment of a receiver, trustee, liquidator, assignee, custodian,
sequestrator, or other similar official for a substantial part of its property
or business.
 
(g) Failure to Pay Debts. If any of the Company’s assets are assigned to its
creditors, or upon the occurrence of any default under, redemption of or
acceleration prior to maturity of any Indebtedness of the Company or any of its
Subsidiaries in an amount equal to $100,000 or more.
 
(h) Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Company.
 
(i) Delisting of Common Stock. The suspension from trading or the failure of the
Common Stock to be trading or listed (as applicable) on an Eligible Market for a
period of five (5) consecutive Trading Days or for more than an aggregate of ten
(10) Trading Days in any 365-day period.
 
(j) Liquidation. Any dissolution, liquidation, or winding up of the Company or
any substantial portion of its business.
 
(k) Cessation of Operations. Any cessation of operations by the Company or the
Company admits it is otherwise generally unable to pay its debts as such debts
become due; provided, however, that any disclosure of the Company’s ability to
continue as a “going concern” shall not be an admission that the Company cannot
pay its debts as they become due.
 
(l) Maintenance of Assets. The failure by the Company to maintain any material
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future).
 
(m) Financial Statement Restatement. The restatement of any financial statements
filed by the Company with the SEC for any date or period from two years prior to
the date of this Note and until this Note is no longer outstanding, if the
result of such restatement would, by comparison to the unrestated financial
statement, have constituted a material adverse effect on the rights of the
Company with respect to this Note or the Purchase Agreement.
 
(n) Reverse Split. The Company effectuates a reverse split of its Common Stock
without twenty (20) Trading Days prior written notice to the Holder.
 
(o) Replacement of Transfer Agent. In the event that the Company proposes to
replace its Transfer Agent, the Company fails to provide, prior to the effective
date of such replacement, a fully executed Transfer Agent Letter (as defined by
the Purchase Agreement) in a form as required to be initially delivered pursuant
to the Purchase Agreement (including but not limited to the provision to
irrevocably reserve shares of Common Stock in the amount of the Share Reserve)
signed by the successor transfer agent and delivered to the Company and the
Holder.
 
(p) Governmental Action. If any governmental or regulatory authority takes or
institutes any action against the Company, a Subsidiary, or an executive officer
or director of the Company that will materially affect the Company’s financial
condition, operations or ability to pay or perform the Company’s obligations
under this Note.
 
(q) Share Reserve. The Company’s failure to maintain the Share Reserve (as
defined in the Purchase Agreement).
 
(r) Certification of Equity Conditions. A false or inaccurate certification
(including, without limitation, a false or inaccurate deemed certification) by
the Company that the Equity Conditions are satisfied, that there has been no
Equity Conditions Failure or as to whether any Event of Default has occurred.
 
(s) DWAC Eligibility. The failure of the Company’s Common Stock to be DWAC
Eligible at any time during which the Company has obligations under this Note.
 
(t) Cross Default.  Notwithstanding anything to the contrary contained in this
Note or the other Transaction Documents, a breach or default by the Company of
any covenant or other term or condition contained in (i) any of the other
Transaction Documents, or (ii) any Other Agreements (defined below); shall, at
the option of the Holder, be considered a default under this Note, in which
event the Holder shall be entitled (but in no event required) to apply all
rights and remedies of the Holder under the terms of this Note. The Company
hereby agrees to notify the Holder in writing within three (3) Trading Days
after any such default; provided, however, any filing of an 8-K that identifies
any such default shall not be deemed notice under this Section 4.1(t). “Other
Agreements” means, collectively, (1) all existing and future agreements and
instruments between, among or by the Company (or a Subsidiary), on the one hand,
and the Holder (or an Affiliate of Holder), on the other hand, or (2) any
financing agreement or a material agreement that affects the Company’s ongoing
business operations.  For the avoidance of doubt, all existing and future loan
transactions between the Company and the Holder and its Affiliates will be
cross-defaulted with each other loan transaction and with all other existing and
future debt of the Company to the Holder.
 
 
Each subsection of this Section 4.1 shall be interpreted and applied
independently, and no such subsection shall be deemed to limit or qualify any
other subsection in any manner whatsoever.
 
4.2. Notice of an Event of Default; Redemption Right.
 
(a) Upon the occurrence of an Event of Default, the Company shall within one
(1) Trading Day deliver written notice thereof via facsimile and overnight
courier (with next day delivery specified) (an “Event of Default Notice”) to the
Holder.
 
(b) At any time and from time to time (i) after the fifteenth (15th) day
following the earlier of the Holder’s receipt of an Event of Default Notice
pertaining to any Event of Default occurring under any of Sections 4.1(c), (d),
(e), (i), (l), (p) or (s) above, and the Holder becoming aware of any such Event
of Default, if such Event of Default is not cured by such fifteenth (15th) day,
or (ii) after the earlier of the Holder’s receipt of an Event of Default Notice
pertaining to any Event of Default occurring under any provision of Section 4.1
not specifically referenced immediately above in this Section 4.2(b), and the
Holder becoming aware of any such Event of Default, the Holder may require the
Company to redeem (regardless of whether such Event of Default has been cured)
all or any portion of this Note (the “Event of Default Redemption Right”) by
delivering written notice thereof (the “Event of Default Redemption Notice”) to
the Company, which Event of Default Redemption Notice shall indicate the portion
of the Outstanding Balance the Holder is electing to redeem (the “Default
Redemption Amount”).  Each portion of this Note subject to the Event of
Redemption Right shall be redeemed by the Company at a price equal to the Event
of Default Redemption Price (as defined below). The “Event of Default Redemption
Price” shall equal the Default Redemption Amount multiplied by the Redemption
Premium; provided, however, that the Redemption Premium may only be applied in
computing the Event of Default Redemption Price with respect to the first two
Events of Default under this Agreement, and not to any subsequent Events of
Default.  Redemptions required by this Section 4.2(b) shall be made in
accordance with the provisions of Section 10. To the extent redemptions required
by this Section 4.2(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of this Note by the Company, such redemptions
shall be deemed to be voluntary prepayments, but such deemed voluntary
prepayments shall not be subject to the prepayment provision in  Section 1
hereof. In the event of a partial redemption of this Note pursuant hereto, the
applicable Default Redemption Amount shall be deducted from the Installment
Payment(s) set forth in the Event of Default Redemption Notice.
 
(c) Upon the occurrence of any Event of Default, this Note shall then accrue
interest at the rate of 1.5% per month (or 18% per annum), compounding daily,
whether before or after judgment; provided, however, that notwithstanding any
provision to the contrary herein, in no event shall the applicable interest rate
at any time exceed the maximum interest rate allowed under applicable law.
 
(d) Notwithstanding any other provision to the contrary contained herein, upon
the occurrence of an Event of Default occurring under Section 4.1(h) due to the
institution by or against the Company of any bankruptcy proceeding for relief
under any bankruptcy law or any law for the relief of debtors, without the need
for any further notice or action by any party hereunder, the Company shall
automatically be required to immediately redeem the entire Outstanding Balance
of this Note at a price equal to such Outstanding Balance multiplied by the
Redemption Premium.
 
5. RIGHTS UPON FUNDAMENTAL TRANSACTION.
 
5.1. Consent. So long as this Note remains outstanding, the Company shall not
close a Fundamental Transaction without the Holder’s prior written consent
thereto.
 
5.2. Notice of a Fundamental Transaction; Redemption Right. No later than ten
(10) Trading Days prior to the consummation of a Fundamental Transaction (or if
the Company is not party to such Fundamental Transaction, within one (1) Trading
Day of the Company becoming aware of the same), but not prior to the public
announcement of such Fundamental Transaction, the Company shall deliver written
notice thereof via facsimile and overnight courier to the Holder (a “Fundamental
Transaction Notice”). At any time during the period beginning after the Holder’s
receipt of a Fundamental Transaction Notice or the Holder becoming aware of a
Fundamental Transaction if a Fundamental Transaction Notice is not delivered to
the Holder in accordance with the immediately preceding sentence (as applicable)
and ending on the closing date of such Fundamental Transaction, the Holder may
require the Company to redeem all or any portion of this Note (the “Fundamental
Transaction Redemption Right”) by delivering written notice thereof
(“Fundamental Transaction Redemption Notice”) to the Company, which Fundamental
Transaction Redemption Notice shall indicate the portion of the Outstanding
Balance the Holder is electing to redeem. The portion of this Note subject to
redemption pursuant to this Section 5 shall be redeemed by the Company in cash
at a price equal to the Redemption Premium multiplied by the amount being
redeemed (the “Fundamental Transaction Redemption Price”).  Redemptions required
by this Section 5 shall be made in accordance with the provisions of Section 10
and shall have priority to payments to stockholders in connection with such
Fundamental Transaction. To the extent redemptions required by this Section 5.2
are deemed or determined by a court of competent jurisdiction to be prepayments
of this Note by the Company, such redemptions shall be deemed to be voluntary
prepayments, but not subject to the prepayment provision in Section 1 hereof. In
the event of a partial redemption of this Note pursuant hereto, the principal
amount redeemed shall be deducted from the Installment Payment(s) set forth in
the Fundamental Transaction Redemption Notice.
 
5.3. Paid in Full.  Notwithstanding anything to the contrary in Section 5, if
the purchaser(s) in any such Fundamental Transaction have agreed to prepay this
Note in full in the manner prescribed in Section 1 of this Note in connection
with the consummation of the Fundamental Transaction (but with a prepayment
premium of 125% rather than 120%), and provide notice to the Holder of such
intent (which notice may be conditioned upon the closing of the Fundamental
Transaction) at least ten (10) Trading Days prior to the consummation of the
Fundamental Transaction, no consent of the Holder shall be required for the
Company to enter into or be a party to a Fundamental Transaction, and prepayment
of any Outstanding Balance in the manner described above in this Section 5.3
shall be permitted; provided, however, that unless otherwise pre-approved in
writing by the Holder, in no case shall any Fundamental Transaction be
consummated prior to such prepayment of this Note.  For the avoidance of any
doubt, nothing in this Section 5.3 shall restrict the Holder’s ability to
exercise its Fundamental Transaction Redemption Right pursuant to and in
accordance with Section 5.2 above, notwithstanding any notice from any purchaser
in any Fundamental Transaction that may be received by the Holder.
 
6. DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER
CORPORATE EVENTS.
 
6.1. Distribution of Assets. Without the prior written consent of Holder, the
Company agrees not to declare or make any dividend or other distributions of its
assets (or rights to acquire its assets) to any or all holders of shares of
Common Stock, by way of return of capital or otherwise (including, without
limitation, any distribution of cash, stock or other securities, property or
options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction).
 
6.2. Purchase Rights. In addition to any adjustments pursuant to Section 7
below, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock (the
“Purchase Rights”), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note immediately before the
date on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights (provided, however, to the extent that the Holder’s right to
participate in any such Purchase Right would result in the Holder exceeding the
Maximum Percentage, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such shares of Common
Stock as a result of such Purchase Right to such extent) and such Purchase Right
to such extent shall be held in abeyance for the Holder until such time, if
ever, as its right thereto would not result in the Holder exceeding the Maximum
Percentage).
 
6.3. Other Corporate Events. In addition to and not in substitution for any
other rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note (i) in addition to the shares of Common Stock receivable
upon such conversion, such securities or other assets to which the Holder would
have been entitled with respect to such shares of Common Stock had such shares
of Common Stock been held by the Holder upon the consummation of such Corporate
Event (without taking into account any limitations or restrictions on the
convertibility of this Note) or (ii) in lieu of the shares of Common Stock
otherwise receivable upon such conversion, such securities or other assets
received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Note initially been issued with conversion
rights for the form of such consideration (as opposed to shares of Common Stock)
using a conversion rate for such consideration commensurate with the Conversion
Rate. Provision made pursuant to the preceding sentence shall be in a form and
substance satisfactory to the Holder. The provisions of this Section 6 shall
apply similarly and equally to successive Corporate Events and shall be applied
without regard to any limitations on the conversion or redemption of this Note.
 
7. RIGHTS UPON ISSUANCE OF SECURITIES.
 
7.1. Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision of Section 5, if the Company at any time
on or after the Issuance Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. Without
limiting any provision of Section 5, if the Company at any time on or after the
Issuance Date combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased. Any adjustment pursuant to this Section 7.1
shall become effective immediately after the effective date of such subdivision
or combination. If any event requiring an adjustment under this Section 7.1
occurs during the period that a Conversion Price is calculated hereunder, then
the calculation of such Conversion Price shall be adjusted appropriately to
reflect such event.
 
7.2. Other Events. In the event that the Company (or any Subsidiary) shall take
any action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect the Holder from dilution or if any
event occurs of the type contemplated by the provisions of this Section 7 but
not expressly provided for by such provisions (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then the Company’s board of directors shall in good faith
determine and implement an appropriate adjustment in the Conversion Price so as
to protect the rights of the Holder, provided that no such adjustment pursuant
to this Section 7.2 will increase the Conversion Price as otherwise determined
pursuant to this Section 7, provided further that if the Holder does not accept
such adjustments as appropriately protecting its interests hereunder against
such dilution, then the Company’s board of directors and the Holder shall agree,
in good faith, upon an independent investment bank of nationally recognized
standing to make such appropriate adjustments, whose determination shall be
final and binding and whose fees and expenses shall be borne by the Company.
 
8. COMPANY INSTALLMENT CONVERSION OR REDEMPTION. Beginning on the earlier of the
date that is one hundred twenty (120) calendar days after the Issuance Date (the
“Initial Installment Date”), and on each applicable Installment Date thereafter,
the Company shall pay to the Holder of this Note the applicable Installment
Amount due on such date by converting such Installment Amount in accordance with
this Section 8 (a “Company Conversion”); provided, however, the Company may, at
its option as described below, pay all or any part of such Installment Amount by
redeeming such Installment Amount in cash (a “Company Redemption”) or by any
combination of a Company Conversion and a Company Redemption so long as the
entire amount of such Installment Amount due shall be converted and/or redeemed
by the Company on the applicable Installment Date, subject to the provisions of
this Section 8; provided further that the Company shall not be entitled to
effect a Company Conversion with respect to any portion of such Installment
Amount and shall be required to pay the entire amount of such Installment Amount
in cash pursuant to a Company Redemption if on the applicable Installment Notice
Due Date or on the applicable Installment Date (as the case may be) there is an
Equity Conditions Failure, and such failure is not waived by Holder as permitted
herein.
 
8.1. General. On or prior to the date which is the twenty-third (23rd) Trading
Day prior to each Installment Date, or, if at such time the Company’s Common
Stock is not DWAC Eligible, the date which is the thirtieth (30th) Trading Day
prior to each Installment Date (each, as applicable, an “Installment Notice Due
Date”), the Company shall deliver written notice in substantially the form of
Exhibit A (each, a “Company Installment Notice” and the date the Holder receives
or is deemed to receive such notice is referred to as to the “Company
Installment Notice Date”), to the Holder and such Company Installment Notice
shall (i) either (A) confirm that the applicable Installment Amount of this Note
shall be converted in whole pursuant to a Company Conversion or (B) (1) state
that the Company elects to redeem, or is required to redeem in accordance with
the provisions of this Note, in whole or in part, the applicable Installment
Amount pursuant to a Company Redemption and (2) specify the portion of the
applicable Installment Amount which the Company elects, or is required to
redeem, pursuant to a Company Redemption (such amount to be redeemed in cash,
the “Company Redemption Amount”) and the portion of the applicable Installment
Amount, if any, with respect to which the Company will, and is permitted to,
effect a Company Conversion (such amount of the applicable Installment Amount so
specified to be so converted pursuant to this Section 8 is referred to herein as
the “Company Conversion Amount”), which amounts when added together, must equal
the entire applicable Installment Amount, and (ii) if the applicable Installment
Amount is to be paid, in whole or in part, pursuant to a Company Conversion,
certify that there is not an Equity Conditions Failure as of the date of the
applicable Company Installment Notice.  Each Company Installment Notice shall be
irrevocable and may not be revoked by the Company. If the Company does not
timely deliver a Company Installment Notice in accordance with this Section 8
with respect to a particular Installment Date, then the Company shall be deemed
to have delivered on the latest possible Installment Notice Due Date an
irrevocable Company Installment Notice confirming a Company Conversion of the
entire Installment Amount payable on such Installment Date and shall be deemed
to have certified that there is not an Equity Conditions Failure on the
applicable Installment Notice Due Date and the applicable Installment Date. No
later than three (3) Trading Days after delivery or deemed delivery (as
applicable) of the applicable Company Installment Notice setting forth a Company
Conversion Amount, the Company shall deliver to the Holder’s account via
DTC/Fast Program the Pre-Installment Conversion Shares, and as to which the
Holder shall be the owner thereof as of such time of delivery or deemed delivery
(as the case may be) of such Company Installment Notice. The applicable Company
Conversion Amount (whether set forth in the applicable Company Installment
Notice or by operation of this Section 8) shall be converted in accordance with
Section 8.2 and the applicable Company Redemption Amount shall be redeemed in
accordance with Section 8.3. If the Company is not DWAC Eligible, then
Pre-Installment Conversion Shares shall be delivered pursuant to Section 8.4
hereof. If an Equity Conditions Failure has occurred, then the Company shall
identify each such Equity Conditions Failure in the Company Installment Notice
and request a waiver from Holder pursuant to Section 8.5 hereof.
 
8.2. Mechanics of Company Conversion. Subject to Section 3.1(a), if the Company
delivers a Company Installment Notice and elects, or is deemed to have delivered
a Company Installment Notice and deemed to have elected, in whole or in part, a
Company Conversion in accordance with Section 8.1, then the remainder of this
Section 8.2 shall apply. Notwithstanding anything else in this Section to the
contrary, if an Equity Conditions Failure has occurred, then the Company shall
identify each such Equity Conditions Failure in the Company Installment Notice
and request a waiver from Holder pursuant to Section 8.5 hereof. If such waiver
is obtained, then the remainder of this Section 8.2 shall apply.
 
(a) Provided that there is no Equity Conditions Failure as of the applicable
Installment Date (or any such failure is waived as permitted herein) and a
Company Conversion is not otherwise prohibited under any other provision of this
Note, no later than two (2) Trading Days after each Installment Date, the
Company shall deliver to the Holder’s account via DTC/Fast Program a number of
shares of Common Stock equal to the amount, if any, by which the
Post-Installment Conversion Shares exceed the Pre-Installment Conversion Shares
previously delivered to Holder.  To facilitate this calculation, and agreement
thereon by the Company and the Holder, the Holder may, in its sole discretion,
deliver to the Company on or before each Installment Date a True-Up Notice
substantially in the form attached hereto as Exhibit B calculating the number of
Post-Conversion Shares. So long as no Event of Default has occurred regarding
payment, conversion or redemption under this Note (each a “Payment Default”), if
the Pre-Installment Conversion Shares on the applicable Installment Date exceed
the Post-Installment Conversion Shares, then the excess will be applied towards
the next Pre-Installment Conversion Shares to be issued by the Company (unless
the Outstanding Balance has been reduced to zero, in which case Holder will
return such excess shares to the Company).  If a Payment Default has occurred
and the Pre-Installment Conversion Shares for the applicable Installment Date
exceed the Post-Installment Conversion Shares, then Holder shall not be required
to return to the Company any of the excess shares or apply such excess shares to
any future issuance or conversion of shares hereunder.
 
(b) If an Event of Default occurs during any applicable Company Conversion
Measuring Period (defined below), then Holder may elect to either (i) return any
Pre-Installment Conversion Shares delivered in connection with the applicable
Installment Date or (ii) retain such Pre-Installment Conversion Shares but
only reduce the Company Conversion Amount used to calculate the Pre-Installment
Shares (and thereby only reduce the Outstanding Balance) by the product of
(A) the Company Conversion Amount applicable to such Installment Date multiplied
by (B) the Conversion Share Ratio (as defined in Section 29.8 below). “Company
Conversion Measuring Period” means the period beginning on the applicable
Installment Notice Due Date and ending on the applicable Installment Date.
 
(c) If there is an Equity Conditions Failure as of such Installment Date that is
not waived as permitted herein or a Company Conversion is not otherwise
permitted under any other provision of this Note, then, at the option of the
Holder designated in writing to the Company, the Holder may require the Company
to do any one or more of the following:
 
(i) the Company shall redeem all or any part designated by the Holder of the
unconverted Company Conversion Amount (such designated amount is referred to as
the “Designated Redemption Amount”) and the Company shall pay to the Holder
within three (3) Trading Days of such Installment Date, by wire transfer of
immediately available funds, an amount in cash equal to the Redemption Premium
multiplied by the Designated Redemption Amount (the “Designated Redemption
Price”) (if the Company fails to pay the Designated Redemption Price by the
third (3rd) Trading Day following such written notice to the Company, then such
failure to pay shall be an Event of Default under Section 4.1(a) hereof), and/or
 
(ii) the Company Conversion shall be null and void with respect to all or any
part designated by the Holder of the unconverted Company Conversion Amount and
the Holder shall be entitled to all the rights of a holder of this Note with
respect to such designated part of the Company Conversion Amount; provided,
however, the Conversion Price for such designated part of such unconverted
Company Conversion Amount shall thereafter be adjusted to equal the lesser of
(Y) the Default Conversion Price as in effect on the date on which the Holder
voided the Company Conversion and (Z) the Default Conversion Price that would be
in effect on the date on which the Holder delivers a subsequent Conversion
Notice relating thereto as if such date was an Installment Date.
 
8.3. Mechanics of Company Redemption. If the Company elects, or is required to
elect, a Company Redemption, in whole or in part, in accordance with
Section 8.1, then the Company Redemption Amount, if any, which is to be paid to
the Holder on the applicable Installment Date shall be redeemed by the Company
on such Installment Date in an amount of cash, and the Company shall pay to the
Holder on such Installment Date, by wire transfer of immediately available funds
an amount, equal to the applicable Company Redemption Amount. If the Company
fails to pay the applicable Company Redemption Amount on the applicable
Installment Date, then, at the option of the Holder designated in writing to the
Company (any such designation shall be a “Conversion Notice” for purposes of
this Note), the Holder may require the Company to convert all or any part of the
Company Redemption Amount at the Default Conversion Price (determined as of the
date of such designation as if such date were an Installment Date).
 
8.4. DWAC Eligible. If the Company is not DWAC Eligible, or if the Common Stock
is not otherwise eligible for such program, then shares required to be issued to
the Holder under this Section 8 shall be issued as follows:
 
(a) No later than two (2) Trading Days after delivery or deemed delivery (as
applicable) of the applicable Company Installment Notice setting forth a Company
Conversion Amount, the Company shall deliver to the Holder via reputable
overnight courier the Pre-Installment Conversion Shares by original share
certificate, registered in the name of the Holder or its designee (the
“Pre-Installment Certificated Shares”); provided, however, that so long as
shares are not provided electronically to the Holder under Section 8, the
Pre-Installment Certificated Shares shall equal two (2) times the number of
Pre-Installment Conversion Shares that would otherwise be transferred
electronically to the Holder.
 
(b)  Upon receiving the Pre-Installment Certificated Shares, the Holder agrees
to promptly deposit such shares into its brokerage account and take reasonable
efforts to cause such shares to become “free trading” (i.e., not subject to the
transferability restrictions under Rule 144). The Holder will notify the Company
by email within two (2) Trading Days after the applicable Pre-Installment
Certificated Shares become “free trading” (the date such notice is sent to the
Company is referred to as the “Free Trading Notice Date”). The date that is
thirty (30) Trading Days after the Free Trading Notice Date is referred to
herein as the “Certificated Shares Installment Date”).
 
(c) The “Post-Installment Certificated Shares” shall be one (1) times the
greater of (A) the Post-Installment Conversion Shares calculated using the
applicable Installment Date, and (B) the Post-Installment Conversion Shares
calculated using the Certificated Shares Installment Date (as if such date were
the designated Installment Date).
 
(d) Provided that there is no Equity Conditions Failure as of the Certificated
Shares Installment Date (or such failure is waived as permitted herein) and a
Company Conversion is not otherwise prohibited under any other provision of this
Note, no later than two (2) Trading Days after the applicable Certificated
Shares Installment Date, the Company shall deliver to the Holder via reputable
overnight courier the Post-Installment Certificated Shares, less the
Pre-Installment Certificated Shares previously delivered to the Holder, by
original share certificate, registered in the name of the Holder or its
designee. If the Pre-Installment Certificated Shares for the applicable
Certificated Shares Installment Date exceed the Post-Installment Certificated
Shares, the excess will be applied towards the next Pre-Installment Conversion
Shares to be issued by the Company (unless the Outstanding Balance has been
reduced to zero, in which case Holder will return such excess shares to the
Company).
 
8.5. Waiver of Equity Conditions Failure. Notwithstanding anything in the Note
to the Contrary, the Holder may waive in writing any Equity Conditions Failure,
except for the Non-Waivable Equity Conditions (defined below).  For purposes of
this Section 8, “Non-Waivable Equity Conditions” refer to (A) the Equity
Condition set forth in Section 29.20(iv) (indicating that Holder may not own
more than the Maximum Percentage set forth in Section 3.1 of the Note), and (B)
the Equity Condition set forth in Section 29.20(v) (Common Stock may be issued
without violating the rules of the Eligible Market). Any such waiver shall only
be made for the purposes of permitting a Company Conversion to occur under this
Section 8 and shall not be deemed a waiver of the underlying default or a
continuing waiver of a future Equity Conditions Failure. Any such waiver shall
not excuse the Company from the performance of any of its current or future
obligations under the Note.
 
8.6. Preparation of Company Installment Notice. Because of the complexity of the
calculations contemplated under this Note, the Holder may, at its sole
discretion, prepare the Company Installment Notice for the benefit of the
Company, including the calculation of Pre-Installment Conversion Shares,
Post-Installment Conversion Shares, the Pre-Installment Certificated Shares,
Post-Installment Certificated Shares, etc.; provided, however, that no error or
mistake in the preparation of such information may be deemed a waiver of the
Holder’s right to enforce the terms of this Note, even if such error or mistake
arises from the Holder’s own calculation. Nothing in this Section shall be
deemed an obligation of the Holder to prepare any such information, or a waiver
of any of its rights and remedies under this Note.
 
8.7. Transfer Fees. The Company shall pay any and all transfer, stamp, issuance
and similar taxes that may be payable with respect to the issuance and delivery
of Pre-Installment Conversion Shares, Post-Installment Conversion Shares,
Pre-Installment Certificated Shares, and Post-Installment Certificated Shares.
Any amounts paid by the Holder to the Transfer Agent on the Company’s behalf
shall be added to the Outstanding Balance (it is the parties intention that any
such amounts shall be deemed to tack back to the Issuance Date for Rule 144
purposes).
 
9. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Articles of Incorporation (as defined in the
Purchase Agreement), bylaws, or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Note, and will at all times in good
faith carry out all of the provisions of this Note and take all action as may be
required to protect the rights of the Holder of this Note. Without limiting the
generality of the foregoing, the Company (i) shall not increase the par value of
any shares of Common Stock receivable upon conversion of this Note above the
Conversion Price then in effect, (ii) shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable shares of Common Stock upon the conversion of this
Note, and (iii) shall, so long as this Note is outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the conversion of
this Note, the maximum number of shares of Common Stock as shall from time to
time be necessary to effect the conversion of this Note (without regard to any
limitations on conversion).
 
10. HOLDER’S REDEMPTIONS. The Company shall deliver the applicable Event of
Default Redemption Price to the Holder in cash within three (3) Trading Days
after the Company’s receipt of the Holder’s Event of Default Redemption Notice.
If the Holder has submitted a Fundamental Transaction Redemption Notice in
accordance with Section 5.2, the Company shall deliver the applicable
Fundamental Transaction Redemption Price to the Holder in cash concurrently with
the consummation of such Fundamental Transaction if such notice is received
prior to the consummation of such Fundamental Transaction and within three (3)
Trading Days after the Company’s receipt of such notice otherwise.  In the event
that the Company does not pay the applicable Redemption Price to the Holder
within the time period required, at any time thereafter and until the Company
pays such unpaid Redemption Price in full, the Holder shall have the option, in
lieu of redemption, to require the Company to promptly return to the Holder all
or any portion of this Note representing the amount that was submitted for
redemption and for which the applicable Redemption Price (together with any Late
Charges thereon) has not been paid. Notwithstanding anything in this Note to the
contrary, such failure of the Company to pay the Redemption Price under this
Section 10 shall not be considered a separate Event of Default hereunder.  Upon
the Company’s receipt of such notice, (y) the applicable Redemption Notice shall
be null and void with respect to such amount submitted for redemption, and
(z) the Outstanding Balance of this Note as of the date of the Redemption Notice
shall be increased by an amount equal to (1) the applicable Event of Default
Redemption Price or Fundamental Transaction Redemption Price (as the case may
be) minus (2) the principal portion of the Outstanding Balance submitted for
redemption, and the entire amount of such increase shall be added to the
outstanding balance.
 
11. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law and as expressly provided in this Note.
 
12. COVENANTS. Until this Note has been converted, redeemed or otherwise
satisfied in accordance with its terms:
 
12.1. Incurrence of Indebtedness. Except with respect to the Indebtedness
evidenced by this Note, the Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, incur or guarantee, assume
or suffer to exist any Indebtedness that involves issuing Company securities
that are convertible into Common Stock (including without limitation selling
convertible debt, warrants or convertible preferred stock) (i) with conversion,
exercise or similar mechanics or reset provisions that vary according to the
market price of the Common Stock without a floor at or higher than $0.35 or (ii)
at a fixed price which is lower than $0.35, without the prior written consent of
the Holder, which consent may be withheld at the sole discretion of the Holder.
 
12.2. Existence of Liens. The Company shall not, and the Company shall cause
each of its Subsidiaries to not, directly or indirectly, allow or suffer to
exist any mortgage, lien, pledge, charge, security interest or other encumbrance
(collectively, “Liens”), upon any of the assets owned by the Company or any of
its Subsidiaries, other than Permitted Liens.
 
12.3. Cash Dividend. So long as this Note is outstanding, the Company shall not,
and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, pay cash dividends or distributions on any equity securities of the
Company or of its Subsidiaries.
 
12.4. Restricted Payments. The Company shall not, and the Company shall cause
each of its Subsidiaries to not, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness, whether by way of payment in respect of principal of (or premium,
if any) or interest on, such Indebtedness if at the time such payment is due or
is otherwise made or, after giving effect to such payment, (i) an event
constituting an Event of Default has occurred and is continuing or (ii) an event
that with the passage of time and without being cured would constitute an Event
of Default has occurred and is continuing.
 
12.5. Restriction on Redemption. Until this Note has been converted, redeemed or
otherwise satisfied in accordance with its terms, the Company shall not,
directly or indirectly, redeem or repurchase its capital stock without the prior
express written consent of the Holder.
 
12.6. Restriction on Transfer of Assets. Except as provided in Section 5.3, the
Company shall not, and the Company shall cause each of its Subsidiaries to not,
directly or indirectly, sell, lease, license, assign, transfer, convey or
otherwise dispose of any of the assets or rights of the Company or any
Subsidiary owned or hereafter acquired, whether in a single transaction or a
series of related transactions, other than (A) sales, leases, licenses,
assignments, transfers, conveyances and other dispositions of such assets or
rights supported by fair market value consideration as determined in the
reasonable discretion of the board of directors or the Chief Executive Officer
of the Company or its Subsidiary, as the case may be, or (B) sales of inventory
in the ordinary course of business.
 
12.7. Intellectual Property.  The Company shall not, and the Company shall not
permit any of its Subsidiaries, directly or indirectly, to encumber or allow any
Liens on, any of its copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, patent applications and
like protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same, trademarks, service
marks and, to the extent permitted under applicable law, any applications
therefor, whether registered or not, and the goodwill of the business of the
Company and its Subsidiaries connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, other than Permitted Liens.
 
12.8. Maturity of Indebtedness. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, permit any
Indebtedness of the Company or any of the Subsidiaries to mature or accelerate
prior to the Maturity Date.
 
12.9. Change in Nature of Business. The Company shall not directly or indirectly
engage in any material line of business substantially different from those lines
of business conducted by or publicly contemplated to be conducted by the Company
on the Issuance Date or any business substantially related or incidental
thereto. The Company shall not, and the Company shall cause each of its
Subsidiaries to not, directly or indirectly, modify its or their corporate
structure or purpose if such modification may have a material adverse effect on
any rights of, or benefits to, the Holder under any of the Transaction
Documents.
 
12.10. Preservation of Existence, Etc.  The Company shall maintain and preserve,
and cause each of its Subsidiaries to maintain and preserve, its existence,
rights and privileges, and become or remain, and cause each of its Subsidiaries
to become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.
 
12.11. Maintenance of Properties, Etc.  The Company shall maintain and preserve,
and cause each of its Subsidiaries to maintain and preserve, all of the assets
of the Company, in good working order and condition, ordinary wear and tear
excepted, and comply, and cause each of its Subsidiaries to comply, at all times
with the provisions of all leases to which it is a party as lessee or under
which it occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.
 
12.12. Maintenance of Insurance.  The Company shall maintain, and cause each of
its Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to the
assets of the Company and business, in such amounts and covering such risks as
is required by any governmental authority having jurisdiction with respect
thereto or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.
 
12.13. Transactions with Affiliates.  The Company shall not, nor shall it permit
any of its Subsidiaries to, enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any Affiliate, except in the
ordinary course of business in a manner and to an extent consistent with past
practice and necessary or desirable for the prudent operation of its business,
for fair consideration and on terms no less favorable to it or its Subsidiaries
than would be obtainable in a comparable arm’s length transaction with a Person
that is not an Affiliate thereof.
 
12.14. Maintenance of Registration/Issuer. From the date hereof until all the
Conversion Shares either have been sold by the Holder, or may permanently be
sold by the Holder without any restrictions pursuant to Rule 144, (the
“Registration Period”) the Company shall file with the Securities and Exchange
Commission (the “SEC”) in a timely manner all required reports under Sections 13
or 15(d) of the 1934 Act, as amended, and such reports shall conform to the
requirement of the 1934 Act and the SEC for filing thereunder. During the
Registration Period, the Company shall not terminate its status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the rules
and regulations thereunder would otherwise permit such termination.
 
12.15. Company Statements. The Company shall furnish to the Holder so long as
the Holder owns Common Stock, promptly upon request, (i) a written statement by
the Company that it has complied with the reporting requirements of Rule 144,
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company, and (iii) such other
information as may be reasonably requested to permit the Holder to sell such
securities pursuant to Rule 144 without registration.
 
12.16. Status as an Issuer. During the Registration Period, the Company shall
not terminate its status as an issuer required to file reports under the 1934
Act even if the 1934 Act or the rules and regulations thereunder would otherwise
permit such termination.
 
12.17. Listing Status. The Common Stock shall be listed or quoted for trading on
an Eligible Market. The Company shall promptly secure the listing of all of its
securities issuable under the terms of the Transaction Documents upon each
national securities exchange and automated quotation system, if any, upon which
the Common Stock is then listed (subject to official notice of issuance) and
shall maintain such listing of all securities from time to time issuable under
the terms of the Transaction Documents.
 
13. AMENDING THE TERMS OF THIS NOTE. The prior written consent of the Holder
shall be required for any change or amendment to this Note.
 
14. TRANSFER. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder only as
permitted by the Securities Act of 1933, as amended (the “Securities
Act”).  This Note may be sold, assigned or transferred only with the written
consent of the Company, which shall not be unreasonably withheld; provided,
however that Holder may assign, transfer or sell this Note to any third party
related to, affiliated with, or having common ownership with Holder without the
need to obtain the consent of the Company.  Shares of Common Stock issued upon
conversion of the Note may be offered, sold, assigned or transferred by the
Holder in any manner permitted by the Securities Act.
 
15. REISSUANCE OF THIS NOTE.
 
15.1. Transfer. If this Note is to be transferred, the Holder shall surrender
this Note to the Company, whereupon the Company will forthwith issue and deliver
upon the order of the Holder a new Note (in accordance with Section 15.4),
registered as the Holder may request, representing the Outstanding Balance being
transferred by the Holder and, if less than the entire Outstanding Balance is
being transferred, a new Note (in accordance with Section 15.4) to the Holder
representing the Outstanding Balance not being transferred. The Holder and any
assignee, by acceptance of this Note, acknowledge and agree that, following
conversion or redemption of any portion of this Note, the Outstanding Balance
may be less than the Original Principal Amount stated on the face of this Note.
 
15.2. Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 15.4)
representing the Outstanding Balance.
 
15.3. Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 15.4 and in principal
amounts of at least $50,000) representing in the aggregate the Outstanding
Balance of this Note, and each such new Note will represent such portion of such
Outstanding Balance as is designated by the Holder at the time of such
surrender.
 
15.4. Issuance of New Notes. Subject to Section 10, whenever the Company is
required to issue a new Note pursuant to the terms of this Note, such new Note
(i) shall be of like tenor with this Note, (ii) shall represent, as indicated on
the face of such new Note, the Outstanding Balance (or in the case of a new Note
being issued pursuant to Section 15.1 or Section 15.3, the portion of the
Outstanding Balance designated by the Holder which, when added to the
outstanding balance represented by the other new Notes issued in connection with
such issuance, does not exceed the Outstanding Balance under this Note
immediately prior to such issuance of new Notes), (iii) shall have an issuance
date, as indicated on the face of such new Note, which is the same as the
Issuance Date of this Note, (iv) shall have the same rights and conditions as
this Note, and (v) shall represent accrued and unpaid Interest and Late Charges
and other increases to the Outstanding Balance as permitted hereunder, from the
Issuance Date.
 
16. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies, including all charges, fees, and collection costs,
provided for in this Note shall be cumulative and in addition to all other
remedies available under this Note and any of the other Transaction Documents at
law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the Holder’s right to pursue
actual and consequential damages for any failure by the Company to comply with
the terms of this Note. The Company covenants to the Holder that there shall be
no characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any such breach or any
such threatened breach, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall provide all
information and documentation to the Holder that is requested by the Holder to
enable the Holder to confirm the Company’s compliance with the terms and
conditions of this Note (including, without limitation, compliance with Section
7).
 
17. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the reasonable costs incurred by the
Holder for such collection, enforcement or action or in connection with such
bankruptcy, reorganization, receivership or other proceeding, including, without
limitation, attorneys’ fees and disbursements. The Company expressly
acknowledges and agrees that no amounts due under this Note shall be affected,
or limited, by the fact that the Purchase Price paid for this Note was less than
the Original Principal Amount.
 
18. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note. Terms used
in this Note but defined in the other Transaction Documents shall have the
meanings ascribed to such terms on the Issuance Date in such other Transaction
Documents unless otherwise consented to in writing by the Holder.
 
19. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.
 
20. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Conversion Price, Default Conversion Price, Pre-Installment Conversion Price,
Conversion Rate, the Closing Bid Price, the VWAP or fair market value (as the
case may be) or the arithmetic calculation of Conversion Shares or the
applicable Redemption Price (as the case may be), the Company or the Holder (as
the case may be) shall submit the disputed determinations or arithmetic
calculations (as the case may be) via facsimile (i) within two (2) Trading Days
after receipt of the applicable notice giving rise to such dispute to the
Company or the Holder (as the case may be) or (ii) if no notice gave rise to
such dispute, at any time after the Holder learned of the circumstances giving
rise to such dispute (including, without limitation, as to whether any issuance
or sale or deemed issuance or sale was an issuance or sale or deemed issuance or
sale of Excluded Securities). If the Holder and the Company are unable to agree
upon such determination or calculation within two (2) Trading Days of such
disputed determination or arithmetic calculation (as the case may be) being
submitted to the Company or the Holder (as the case may be), then the Company
shall, within two (2) Trading Days, submit via facsimile (a) the disputed
determination of the Conversion Price, Default Conversion Price, Pre-Installment
Conversion Price, Conversion Rate, the Closing Bid Price, the VWAP or fair
market value (as the case may be) to an independent, reputable investment bank
selected by the Holder or (b) the disputed arithmetic calculation of the
Conversion Shares or any Redemption Price (as the case may be) to the Company’s
independent, outside accountant. The Company shall cause at its expense the
investment bank or the accountant (as the case may be) to perform the
determinations or calculations (as the case may be) and notify the Company and
the Holder of the results no later than ten (10) Trading Days from the time it
receives such disputed determinations or calculations (as the case may be). Such
investment bank’s or accountant’s determination or calculation with respect to
the disputes set forth in this Section 20 (as the case may be) shall be binding
upon all parties absent demonstrable error.
 
21. NOTICES; PAYMENTS.
 
21.1. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.”  The Company shall
provide the Holder with prompt written notice of all actions taken pursuant to
this Note, including in reasonable detail a description of such action and the
reason therefore. Without limiting the generality of the foregoing, the Company
will give written notice to the Holder at least fifteen (15) Trading Days prior
to the date on which the Company closes its books or takes a record (A) with
respect to any dividend or distribution upon the Common Stock, (B) with respect
to any grant, issuances, or sales of any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property to all holders
of shares of Common Stock, or (C) for determining rights to vote with respect to
any Fundamental Transaction, dissolution or liquidation, provided in each case
that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder.
 
21.2. Currency. All dollar amounts referred to in this Note are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be paid in
U.S. Dollars.  Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by a
certified check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing (which address, in the case of the Holder, shall initially be
as set forth in Section 13.18 of the Purchase Agreement), provided that the
Holder may elect to receive a payment of cash via wire transfer of immediately
available funds by providing the Company with prior written notice setting out
such request and the Holder’s wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Trading Day, the same shall instead be due on the next succeeding day which is a
Trading Day. Any amount due under the Transaction Documents which is not paid
when due shall result in a late charge being incurred and payable by the Company
in an amount equal to interest on such amount at the rate of eighteen percent
(18%) per annum from the date such amount was due until the same is paid in full
(“Late Charge”).
 
22. CANCELLATION. After repayment or conversion of the entire Outstanding
Balance, this Note shall automatically be deemed canceled, shall be surrendered
to the Company for cancellation and shall not be reissued.
 
23. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Purchase Agreement.
 
24. GOVERNING LAW. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
Utah, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of Utah or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of Utah.
Without modifying the parties obligations set forth in Section 25 below, the
Company and the Holder hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in Salt Lake City for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
In the event that any provision of this Note is invalid or unenforceable under
any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of this Note. Nothing contained herein
shall be deemed or operate to preclude the Holder from bringing suit or taking
other legal action against the Company or any of its Subsidiaries in any other
jurisdiction to collect on the Company’s obligations to the Holder, to realize
on any collateral or any other security for such obligations, or to enforce a
judgment or other court ruling in favor of the Holder. THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
25. ARBITRATION OF DISPUTES. Except as set forth in Section 20 above, the
Company agrees that the Arbitration Provisions (as defined in the Purchase
Agreement) set forth as an exhibit to the Purchase Agreement will apply to
disputes arising under this Note.
 
26. SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties.  The parties will endeavor in
good faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with one or more valid provisions, the effect of which comes as
close as possible to that of the prohibited, invalid or unenforceable
provision(s).
 
27. FEES AND CHARGES. The parties acknowledge and agree that upon Company’s
failure to comply with the provisions of this Note, the Holder’s damages would
be uncertain and difficult to estimate because of the parties’ inability to
predict future interest rates, the Holder’s increased risk, and the uncertainty
of the availability of a suitable substitute investment opportunity for the
Holder. Accordingly, any fees, charges, and interest due under this Note are
intended by the parties to be, and shall be deemed, a reasonable estimate of the
Holder’s actual loss of its investment opportunity and not a penalty, and shall
not be deemed in any way to limit any other right or remedy Holder may have
hereunder, at law or in equity.
 
28. UNCONDITIONAL OBLIGATION. Subject to the terms of the Purchase Agreement, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, and interest on,
this Note at the time, place, and rate, and in the coin or currency or where
contemplated herein in shares of its Common Stock, as applicable, as herein
prescribed.  This Note is the direct obligation of the Company.
 
29. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:
 
29.1. “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.
 
29.2. “Approved Stock Plan” means any stock option plan which has been approved
by the Board of Directors of the Company, pursuant to which the Company’s
securities may be issued to any employee, officer or director for services
provided to the Company.
 
29.3. “Deemed Consideration Value” means the value of the applicable Option or
Convertible Security (as the case may be) shall be deemed to be 20% of the
Market Price of the shares of Common Stock issuable upon the exercise of the
applicable Option or conversion of the applicable Convertible Security.
 
29.4. “Bloomberg” means Bloomberg, L.P.
 
29.5. “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink OTC Markets Inc.
(formerly Pink Sheets LLC). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price (as the case may be) of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 20. All such determinations shall
be appropriately adjusted for any stock dividend, stock split, stock combination
or other similar transaction during such period.
 
29.6. “Common Stock” means (i) the Company’s shares of common stock, $0.001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.
 
29.7.  “Contingent Obligation” means as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
 
29.8. “Conversion Share Ratio” means as to any applicable Installment Date, the
quotient of (i) the number of Pre-Installment Conversion Shares delivered in
connection with such Installment Date divided by (ii) the number of
Post-Installment Conversion Shares applicable to such Installment Date.
 
29.9. “Conversion Price” means the Market Price.
 
29.10. “Conversion Shares” means shares of Common Stock issuable by the Company
upon any conversion of this Note, including without limitation, Pre-Installment
Conversion Shares, Post-Installment Conversion Shares, Pre-Installment
Certificated Shares, and Post-Installment Certificated Shares.
 
29.11. “Convertible Securities” means any stock, preferred stock, stock
appreciation rights, phantom stock, equity related rights, equity linked rights,
or other security (other than Options) that is at any time and under any
circumstances, directly or indirectly, convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
shares of Common Stock.
 
29.12. “Current Subsidiary” means any Person in which the Company on the
Issuance Date, directly or indirectly, (i) owns 50% or more of the outstanding
capital stock or holds any equity or similar interest of such Person or
(ii) controls or operates all or any part of the business, operations or
administration of such Person, and all of the foregoing, collectively, “Current
Subsidiaries.”
 
29.13. “Default Conversion Price” means, with respect to a particular date of
determination, the lower of (i) the Conversion Price then in effect and (ii) the
Market Price as of the specified Installment Notice Due Date or the Installment
Date, as applicable. All such determinations to be appropriately adjusted for
any stock split, stock dividend, stock combination or other similar transaction
during any applicable Measuring Period.
 
29.14. “DTC” means the Depository Trust Company.
 
29.15. “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
Program.
 
29.16. “DWAC” means Deposit Withdrawal at Custodian as defined by the DTC.
 
29.17. “DWAC Eligible” means that (i) the Common Stock is eligible at DTC for
full services pursuant to the DTC’s Operational Arrangements, including without
limitation transfer through DTC’s DWAC system, (ii) the Company has been
approved (without revocation) by the DTC’s underwriting department, and (iii)
the Transfer Agent is approved as an agent in the DTC/FAST Program.
 
29.18. “Eligible Market” means The New York Stock Exchange, NYSE MKT, the Nasdaq
Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market, the
OTC Bulletin Board, the OTCQX or the OTCQB, or the Principal Market.
 
29.19. “Equity Conditions” means: (i) with respect to the applicable date of
determination either (A) a Registration Statement is effective and the
prospectus contained therein is available for the issuance by the Company to the
Holder of all of the Conversion Share, or (B) all of the Conversion Shares are
otherwise freely tradable under Rule 144 or without the need for registration
under any applicable federal or state securities laws (in each case,
disregarding any limitation on conversion of this Note); (ii) on each day during
the period beginning one month prior to the applicable date of determination and
ending on and including the applicable date of determination (the “Equity
Conditions Measuring Period”), the Common Stock (including all of the Conversion
Shares) is listed or designated for quotation (as applicable) on an Eligible
Market and shall not have been suspended from trading on an Eligible Market
(other than suspensions of not more than two (2) Trading Days and occurring
prior to the applicable date of determination due to business announcements by
the Company); (iii) on each day during the Equity Conditions Measuring Period,
the Company shall have delivered all shares of Common Stock required to be
delivered by the Company on a timely basis as set forth in this Note and the
other Transaction Documents; (iv) any shares of Common Stock to be issued in
connection with the event requiring determination may be issued in full without
violating Section 3.1 hereof (the Holder acknowledges that the Company shall be
entitled to assume that this condition has been met for all purposes hereunder
absent written notice from the Holder); (v) any shares of Common Stock to be
issued in connection with the event requiring determination may be issued in
full without violating the rules or regulations of the Eligible Market on which
the Common Stock is then listed or designated for quotation (as applicable);
(vi) on each day during the Equity Conditions Measuring Period, no public
announcement of a pending, proposed or intended Fundamental Transaction shall
have occurred which has not been abandoned, terminated or consummated; (vii) the
Company shall have no knowledge of any fact that would reasonably be expected to
cause any of the Conversion Shares to not be freely tradable without the need
for registration under any applicable state securities laws (in each case,
disregarding any limitation on conversion of this Note); (viii) on each day
during the Equity Conditions Measuring Period, the Company otherwise shall have
been in material compliance with each, and shall not have breached any, term,
provision, covenant, representation or warranty of any Transaction Document;
(ix) without limiting clause (viii) above, on each day during the Equity
Conditions Measuring Period, there shall not have occurred an Event of Default
or an event that with the passage of time or giving of notice would constitute
an Event of Default; (x) the Company’s Common Stock shall remain DWAC Eligible
as of each applicable Installment Date and the Company Installment Notice Date;
(xi) on each Installment Date and Company Installment Notice Date, the average
and median daily dollar volume of the Common Stock on its Principal Market for
the previous twenty-three (23) Trading Days shall be greater than $12,500.00;
and (xii) the ten (10) day average VWAP of the Common Stock is greater than
$0.10.
 
29.20. “Equity Conditions Failure” means, with respect to a particular date of
determination, that on any day during the period commencing twenty three
(23) Trading Days immediately prior to such date of determination, the Equity
Conditions have not been satisfied (or waived in writing by the Holder). If an
Equity Conditions Failure is the result of an Event of Default, then the Equity
Conditions Failure shall be deemed permanent and may not be cured by the
Company.
 
29.21. “Excluded Securities” means any shares of Common Stock, options or
convertible securities issued or issuable: (i) in connection with any Approved
Stock Plan; provided that the option term, exercise price or similar provisions
of any issuances pursuant to such Approved Stock Plan are not amended, modified
or changed on or after the Issuance Date; (ii) in connection with mergers,
acquisitions, strategic licensing arrangements, strategic business partnerships
or joint ventures, in each case with non-affiliated third parties and otherwise
on an arm’s-length basis, the purpose of which is not to raise additional
capital; provided, that such third parties are not granted any registration
rights; (iii) pursuant to the Transaction Documents; or (iv) to pay regular
salaries of key employees or service providers as deemed necessary or
appropriate by the Board of Directors to preserve cash.  Notwithstanding the
foregoing, any Common Stock issued or issuable to raise capital for the Company
or its Subsidiaries, directly or indirectly, in connection with any transaction
contemplated by clause (ii) above, including, without limitation, securities
issued in one or more related transactions or that result in similar economic
consequences, shall not be deemed to be Excluded Securities.
 
29.22. “Fundamental Transaction” means that (i) (1) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) any other Person, or (2) the Company
or any of its Significant Subsidiaries shall, directly or indirectly, in one or
more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other Person, or (3) the Company or any of its Subsidiaries shall,
directly or indirectly, in one or more related transactions, allow any other
Person to make a purchase, tender or exchange offer that is accepted by the
holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (4) the
Company or any of its Subsidiaries shall, directly or indirectly, in one or more
related transactions, consummate a stock or share purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with any other Person
whereby such other Person acquires more than 50% of the outstanding shares of
Voting Stock of the Company (not including any shares of Voting Stock of the
Company held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination), or (5) the Company
or any of its Subsidiaries shall, directly or indirectly, in one or more related
transactions, reorganize, recapitalize or reclassify the Common Stock, or
(ii) any “person” or “group” (as these terms are used for purposes of Sections
13(d) and 14(d) of the 1934 Act and the rules and regulations promulgated
thereunder) is or shall become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of 50% of the aggregate ordinary
voting power represented by issued and outstanding Voting Stock of the Company.
 
29.23. “GAAP” means United States generally accepted accounting principles,
consistently applied.
 
29.24. “Indebtedness” of any Person means, without duplication (i) all
indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including,
without limitation, “capital leases” in accordance with GAAP (other than trade
payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.
 
29.25. “Installment Amount” means $45,000.00, plus the sum of any accrued and
unpaid Interest that has been added to the outstanding principal amount as of
the applicable Installment Date under this Note and accrued and unpaid Late
Charges that have been added to the outstanding principal amount, if any, under
this Note as of the applicable Installment Date, and any other amounts accruing
or owing to Holder under this Note as of such Installment Date (each, an
“Installment Payment”); provided, however, that, if the remaining amount owing
with respect to this Note as of the applicable Installment Date is less than the
Installment Amount set forth above, then the Installment Amount for such final
payment shall be reduced (and only reduced) by the amount necessary to cause
such Installment Amount to equal such outstanding amount.  In the event the
Holder shall sell or otherwise transfer any portion of this Note, the transferee
shall be allocated a pro rata portion (based on the portion of the Note
transferred compared with the Outstanding Balance of the Note as of the transfer
date) of each unpaid Installment Amount hereunder.
 
29.26. “Installment Date” means the Initial Installment Date and the same day of
each month thereafter (beginning the month following the month during which the
Initial Installment Date occurs), until amounts outstanding under this Note are
paid in full.  Notwithstanding any other provision contained herein, (x) if the
Outstanding Balance is not paid on the Maturity Date, then in addition to any
remedies available under the Transaction Documents, the Installment Dates will
continue pursuant to the foregoing schedule until the Outstanding Balance is
paid in full (thus requiring the Company to continue to provide Company
Installment Notices to the Holder pursuant to Section 8 hereof), and (y) unless
and until the Outstanding Balance has been converted or redeemed in full
pursuant to the terms hereof, Installment Dates will continue pursuant to the
foregoing schedule regardless of whether any Event of Default has occurred or
the Company owes any Redemption Price to the Holder.
 
29.27. “Market Price” means 80% of the arithmetic average of the three (3)
lowest VWAPs of the shares of Common Stock during the twenty (20) consecutive
Trading Day period immediately preceding the date of such determination (the
“Measuring Period”); provided, however, that if the arithmetic average of the
three (3) lowest VWAPs of the shares of Common Stock during any twenty (20)
consecutive Trading Day Period is less than $0.05, then “70%” shall thereafter
be permanently substituted for “80%” immediately above in this definition of
Market Price.   All such determinations are to be appropriately adjusted for any
stock split, stock dividend, stock combination or other similar transaction
during such Measuring Period.
 
29.28. “Maturity Date” shall mean the date that is sixteen (16) months following
the Issuance Date; provided, however, that the Maturity Date may be extended at
the option of the Holder in the event that, and for so long as, an Event of
Default shall have occurred and be continuing or any event shall have occurred
and be continuing that with the passage of time and the failure to cure would
result in an Event of Default.
 
29.29. “New Subsidiary” means, as of any date of determination, any Person in
which the Company after the Issuance Date, directly or indirectly, (i) owns or
acquires 50% or more of the outstanding capital stock or holds any equity or
similar interest of such Person or (ii) controls or operates all or any part of
the business, operations or administration of such Person, and all of the
foregoing, collectively, “New Subsidiaries.”
 
29.30. “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
 
29.31. “Permitted Liens” means (i) any Lien  (as defined herein) for taxes not
yet due or delinquent or being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, (ii) any statutory Lien arising in the ordinary course of business by
operation of law with respect to a liability that is not yet due or delinquent,
and (iii) any Lien created by operation of law, such as materialmen’s liens,
mechanics’ liens and other similar liens, arising in the ordinary course of
business with respect to a liability that is not yet due or delinquent or that
are being contested in good faith by appropriate proceedings, and (iv) any Lien
securing an obligation that does not mature in full prior to April 15, 2016.
 
29.32.  “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.
 
29.33. “Post-Installment Conversion Shares” means that number of shares of
Common Stock that would be required to be delivered pursuant to Section 8 on an
applicable Installment Date without taking into account the delivery of any
Pre-Installment Conversion Shares. The Post-Installment Conversion Shares are
equal to the quotient of (i) the Company Conversion Amount divided by (ii) the
Conversion Price as of the applicable Installment Date.
 
29.34.  “Pre-Installment Conversion Price” means, with respect to a particular
date of determination, the Conversion Price for the applicable Company
Installment Notice Date. All such determinations to be appropriately adjusted
for any stock split, stock dividend, stock combination or other similar
transaction during any applicable Measuring Period.
 
29.35. “Pre-Installment Conversion Shares” means the number of shares of Common
Stock to be delivered pursuant to Section 8.1 on the date of the applicable
Company Installment Notice. The Pre-Installment Conversion Shares are equal to
the quotient of (i) the Company Conversion Amount divided by (ii) the
Pre-Installment Conversion Price as of the applicable date of the Company
Installment Notice.
 
29.36. “Principal Market” means the OTCQB.
 
29.37. “Purchase Agreement” means that certain securities purchase agreement,
dated as of the Issuance Date, by and between the Company and the Holder
pursuant to which the Company issued this Note, as may be amended from time to
time.
 
29.38. “Redemption Notices” means, collectively, Event of Default Redemption
Notices and Fundamental Transaction Redemption Notices, and each of the
foregoing, individually, a “Redemption Notice.”
 
29.39. “Redemption Premium” means 125%.
 
29.40. “Redemption Prices” means, collectively, Event of Default Redemption
Prices and Fundamental Transaction Redemption Prices, and each of the foregoing,
individually, a “Redemption Price.”
 
29.41. “Registrable Securities” means the Conversion Shares.
 
29.42. “Registration Statement” means a registration statement of the Company
under the Securities Act of 1933, as amended, covering Registrable Securities on
Form S-3, if the Company is then eligible to file using such form, and if not
eligible, on Form S-1 or other appropriate form.
 
29.43. “SEC” means the United States Securities and Exchange Commission or the
successor thereto.
 
29.44. “Significant Subsidiaries” means, as of any date of determination,
collectively, all Subsidiaries that would constitute a “significant subsidiary”
under Rule 1-02 of Regulation S-X promulgated by the SEC, and each of the
foregoing, individually, a “Significant Subsidiary.”
 
29.45.  “Subsidiaries” means, as of any date of determination, collectively, all
Current Subsidiaries and all New Subsidiaries, and each of the foregoing,
individually, a “Subsidiary.”
 
29.46. “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Holder.
 
29.47. “Voting Stock” of a Person means capital stock of such Person of the
class or classes pursuant to which the holders thereof have the general voting
power to elect, or the general power to appoint, at least a majority of the
board of directors, managers, trustees or other similar governing body of such
Person (irrespective of whether or not at the time capital stock of any other
class or classes shall have or might have voting power by reason of the
happening of any contingency).
 
29.48. “VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by Pink OTC Markets
Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 20. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during such period.
 
30. DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries, the
Company shall within one (1) Trading Day after any such receipt or delivery
publicly disclose such material, non-public information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, non-public information relating to the Company or its
Subsidiaries.
 
31. MAXIMUM PAYMENTS. Nothing contained in this Note shall, or shall be deemed
to, establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges under this Note exceeds the
maximum permitted by such law, any payments in excess of such maximum shall be
credited against amounts owed by the Company to the Holder and thus refunded to
the Company.
 
32. SECURITY. This Note is not secured.
 
 
 [Remainder of page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.
 
 


 
THE COMPANY:


ULURU Inc.




By:              /s/ Kerry P.
Gray                                                      
Name:         Kerry P. Gray 
Title:           President and Chief Executive Officer 


ACKNOWLEDGED, ACCEPTED AND AGREED:


Inter-Mountain Capital Corp.




By:       /s/ John M. Fife                                               
  John M. Fife, President




 
 

[Signature page to Promissory note]


 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
 
ULURU Inc.
4452 Beltway Drive
Addison, Texas 75001






Inter-Mountain Capital Corp. Date: _____________
Attn: John Fife
303 East Wacker Dr., Suite 1200
Chicago, Illinois 60601
INSTALLMENT NOTICE
 
The above-captioned Company hereby gives notice to Inter-Mountain Capital Corp.,
a Delaware corporation (the “Holder”), pursuant to that certain Promissory note
made by Borrower in favor of Lender on April 14, 2015 (the “Note”), of certain
Company elections and certifications related to payment of the Installment
Amount of $_________________ due on ___________, 201_ (the “Installment Date”).
In the event of a conflict between this Company Installment Notice and the Note,
the Note shall govern. Capitalized terms used in this notice without definition
shall have the meanings given to them in the Note.
 
INSTALLMENT CONVERSION AND CERTIFICATIONS
AS OF THE INSTALLMENT DATE


A.  
INSTALLMENT CONVERSION

 
 
A.
Installment Notice Due Date: ____________, 201_

 
B.
Installment Amount:
____________

 
C.
Portion of Installment Amount Company elected to pay in cash: ____________

 
D.
Portion of Installment Amount to be converted into Common Stock: ____________ (B
minus C)

 
E.
Pre-Installment Conversion Price:  _______________

 
F.
Pre-Installment Conversion Shares:  _______________ (D divided by E)

 
G.
Remaining Outstanding Balance of Note:  ____________ *

 
H.
Number of shares of Common Stock outstanding as of the date
hereof:  ____________



 
* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Installment Notice and such Transaction Documents.


B.  
EQUITY CONDITIONS CERTIFICATION

 
1.  
Market Capitalization of the Common Stock:________________

 
(Check One)
 
2.  
_________ Borrower herby certifies that no Equity Conditions Failure exists as
of the Installment Notice Due Date.

 
3.  
_________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:

 
____________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________
 


 
Sincerely,
 
Borrower:
 
ULURU Inc.
 


 
By:                                                      
 
Name:                                                                
 
Title:                                                      
 



 
Exhibit A to Promissory note, Page


 
 

--------------------------------------------------------------------------------

 




 
Exhibit A to Promissory note, Page


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Inter-Mountain Capital Corp.
303 East Wacker Drive, Suite 1200
Chicago, Illinois 60601


Date:_____________


ULURU Inc.
Attn: Kerry P. Gray, CEO
4452 Beltway Drive
Addison, Texas 75001
TRUE-UP NOTICE
Dear Kerry:


The above-captioned Holder hereby gives notice to ULURU Inc., a Nevada
corporation (the "Company"), that the Holder received the Company’s election to
convert the portion of the Note balance set forth below into fully paid and
non-assessable shares of Common Stock of the Company as of the Installment
Notice Due Date specified below, pursuant to terms outlined in that certain
Secured Convertible Promissory Note made by the Company in favor of the Holder
on April 14, 2015 (the "Note").



COMPANY CONVERSION CALCULATION


A.        Installment Notice Due Date:
__________                                                                                         
B.        Installment Date: __________
C.        Installment Amount:   __________
D.        Portion of Installment Amount Paid in Cash: __________
E.        Portion of Installment Amount Converted into Stock: __________
F.        Conversion Price on Installment Notice Due Date: __________ (Market
Price as of Installment Notice Due Date) - See calculation attached
G.        Pre-Installment Conversion Shares:_____ (E divided by F)
H.        Credit (if any) of Shares from Previous Installment True Up:
__________
I.        Net Pre-Installment Conversion Shares: __________ (G minus H) (Already
Issued)
J.        Conversion Price on Installment Date: __________ (Market Price as of
Installment Due Date) - See calculation attached
K.        Post-Installment Conversion Shares: _______ (E divided by J)
L.        Net Post-Installment Conversion Shares: _______ (K minus H)
M.        If Net Post > Net Pre, Additional “True-Up Shares” to be delivered to
Holder: ________
N.        If Net Pre > Net Post, credit in Shares to be rolled over to
Installment: ________
O.        Remaining Note Balance as of Installment Date*:


* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Installment Notice and such Transaction Documents.

 
 

--------------------------------------------------------------------------------

 





Please transfer the Section 3 Conversion Shares electronically (via DWAC) to the
following account:


Broker:   Newport Coast Securities, Inc. DTC#:  0052
Account #: 4449-8928
Account Name:  Inter-Mountain Capital Corp
 
 
Address:
Attn:   John Forte
180 Maiden Lane, 17th Floor
New York, New York 10038
 



The Holder  confirms  that  this
delivery  of  Pre-Installment  Conversion  Shares  will  not  cause it to exceed
the Maximum Percentage.


[Further, the Holder notes that the Company has notified it of an Equity
Conditions Failure and such failure has been waived for this Pre-Installment
Conversion Share delivery.]


Please contact me at __________ or _______@chicagoventure.com  if you have any
questions. Sincerely,



Holder: INTER-MOUNTAIN CAPITAL CORP.




By:___________________________________


Name:_________________________________


Title:__________________________________
















[Calculations to be Attached]



 
 

--------------------------------------------------------------------------------

 
